Citation Nr: 0312982	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 1996, 
for the assignment of a 100 percent schedular evaluation for 
post-traumatic stress disorder.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or based on being housebound.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability, prior to June 20, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse and his daughter.
ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1973.  

The issues of entitlement to an effective date prior to June 
20, 1996, for the assignment of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD) and entitlement to 
special monthly compensation based on the need for aid and 
attendance or based on being housebound originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
July 1998 and February 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The issue of entitlement to a total disability evaluation 
based on individual unemployability from service-connected 
disability (TDIU), prior to June 20, 1996, was previously 
remanded to the Board by the United States Court of Appeals 
for Veterans Claims (the Court) in a June 2000 decision.

In a January 2001 decision, the Board determined that the 
veteran was not entitled to the assignment of a 100 percent 
schedular rating, nor TDIU, prior to June 20, 1996.  The 
Board also determined that the veteran was not entitled to 
receive special monthly compensation based on the need for 
aid and attendance or based on being housebound.  The veteran 
subsequently appealed the Board's January 2001 decision to 
the Court.

On appeal, the Court vacated and remanded the Board's January 
2001 decision, and the case is now back before the Board for 
development consistent with a November 2002 Joint Motion for 
Remand and Stay of Proceedings (Joint Motion).  The Board has 
reviewed the Joint Motion, which asserts that the January 
2001 decision failed to discuss the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, on the veteran's claims.  

The November 2002 Joint Motion also commented that although 
the Board's decision noted that the veteran did not file a 
notice of disagreement to a June 1992 RO determination that 
his April 1992 substantive appeal concerning the original 
grant of service connection for PTSD and assignment of a 10 
percent disability rating was untimely filed, the Board's 
decision did not address whether the veteran was properly 
informed as to his appellate rights regarding the RO's June 
1992 determination.       

Upon further review of the issues on appeal, the Board finds 
that the VCAA is applicable to these claims, and that this 
matter must therefore be remanded back to the RO in its 
entirety for development consistent with the VCAA.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, as necessary, the Board 
has also been issuing notice letters to veterans to advise 
them further as to the laws and regulations pertinent to 
their claims, and of the delegation of responsibility between 
VA and veterans in procuring evidence relevant to their 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).    

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain a 
veteran's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for a veteran to respond to such a notice from 
the Board that information or evidence is needed from the 
veteran, it violated the provision, contained in 38 U.S.C.A. 
§ 5103 (West 2002), of a one-year period in which to respond 
to such a request.  Therefore, it is apparent that the Board 
must remand the veteran's claims to the RO for a review 
concerning whether all necessary VCAA notice and development 
has been appropriately conducted, including whether all 
evidence needed to consider the claims has been obtained, and 
for the issuance of a supplemental statement of the case 
(SSOC) regarding all evidence received since the last SSOC in 
June 2000.  The Board further notes that, in accordance with 
this VCAA review, the RO should consider the contentions of 
the veteran and his attorney regarding the issue of whether 
the veteran was properly notified of his appellate rights 
concerning the RO's June 1992 determination as to the 
timeliness of his April 1992 substantive appeal.  

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for these 
claims, it would potentially be prejudicial to the veteran if 
the Board were to proceed to issue any decision at this time.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.
In light of the above, these claims are REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for these claims.  As 
necessary, this action should include 
written notice to the veteran and his 
attorney of the provisions of the VCAA and 
the laws applicable to the claims, as well 
as the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claims per Quartuccio.  
The veteran and his attorney should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.     

2.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided with a new 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his attorney.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claims.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


